Citation Nr: 0214986	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reopened the veteran's claim for service 
connection for a psychiatric disorder based on new and 
material evidence and denied the claim for service 
connection.

Regardless of what the RO has done in cases such as this 
concerning reopening of a finally denied claim, "the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

In the decision below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
However, the Board has decided that further development of 
the evidence is needed regarding the claim for service 
connection for schizophrenia, and the Board has ordered this 
development.  A final decision on the issue of service 
connection for schizophrenia is deferred pending further 
development of the evidence by the Board.



FINDINGS OF FACT

1.  In an October 1994 rating decision, the RO denied service 
connection for a psychiatric disorder; the veteran filed a 
notice of disagreement but did not complete his appeal to the 
Board after a statement of the case was issued.

2.  In an October 1999 rating decision, the RO denied the 
veteran's claim for service connection for a schizo-affective 
disorder on the basis that new and material evidence had not 
been submitted to reopen the claim.

3.  Evidence submitted in June 2000, within the appeal period 
of the October 1999 rating decision is not cumulative or 
redundant of previously considered evidence, it bears 
directly and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received within the appeal period of the October 
1999 rating decision denying service connection for a 
schizo-affective disorder is new and material, and the 
veteran's claim for service connection has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (b) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed service connection for post-traumatic 
stress disorder (PTSD) in April 1994, and the RO denied the 
claim in an October 1994 rating decision.  The veteran filed 
a notice of disagreement, and a statement of the case was 
issued in May 1995.  However, the veteran did not complete 
his appeal to the Board by filing a substantive appeal, and 
the October 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(a), (c), (d) ("Appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished . . . ."); 
38 C.F.R. § 20.200.

In April 1999, the veteran sought to reopen his claim for 
service connection for a psychiatric disorder which he 
claimed was currently diagnosed as schizophrenia.  In an 
October 1999 rating decision, the RO denied the claim for 
service connection for a schizo-affective disorder on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  The veteran did not appeal, but he 
submitted additional evidence in June 2000 within the appeal 
period of the October 1999 rating decision.  See 38 C.F.R. 
§ 3.156(b).  The RO determined that this evidence was new and 
material evidence and reopened the claim in a July 2000 
rating decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  In order to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and therefore they are not relevant in this case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the veteran submitted in June 2000 an 
examination report, dated in June 2000, from a VA physician 
who diagnosed schizophrenia, chronic type; alcohol abuse in 
remission; and dependent personality disorder.  In his 
report, the doctor described a relationship between this 
current diagnosis and symptoms of anxiety and depression 
experienced by the veteran in service in 1979.  The Board 
finds that this report constitutes some new evidence that may 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's psychiatric disorder.  
Hodge, 155 F.3d at 1363.  As such, the Board agrees with the 
RO that this evidence is new and material evidence because it 
was not previously submitted to agency decisionmakers; it 
bears directly and substantially upon the specific matter 
under consideration; it is neither cumulative nor redundant; 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim for service connection 
for schizophrenia has been reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened; to this extent only, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

